NOTE: This order is nonprecedential.


  mniteb ~tate~ ~ourt of ~eaI~
      for tbe jfeberaI ~irtuit

BRIGHT RESPONSE, LLC, FORMERLY KNOWN AS
            POLARIS IP, LLC,
                    Plaintiff-Appellee,
                            v.
                     YAHOO! INC.,
                  Defendant-Appellant.


                        2012-1045


    Appeal from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0371, Magis-
trate Judge Charles Everingham_


                      ON MOTION


                       ORDER
    Yahoo! Inc. moves without opposition to stay the brief-
ing schedule pending entry of a final judgment in the
underlying case relating to inequitable conduct issues, so
that an appeal from those issues may be consolidated
with the above-captioned appeal.
    Upon consideration thereof,
BRIGHT RESPONSE v. YAHOO                                      2


      IT Is ORDERED THAT:
    The motion is granted. The parties are directed to
move for consolidation within 14 days of any appeal of the
district court's final judgment on the inequitable conduct
issue and the stay of the briefing schedule will be lifted
upon action on that motion.
                                  FOR THE COURT


      DEC 2 1 2011                 lsI Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
                                        U. eouJ~~~~EALS POIt
                                         THE FEDE~AL CIRCUIT
cc: Andrew D. Weiss, Esq.                    OF.;C 2 1 20\1
    Jason C. White, Esq.
s24                                           JAN HORBALY
                                                 CLERK